DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-8, 10, 14-15 and 18-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Edwards (US 20040186468).
Regarding claim 2, Edwards discloses a urinary bladder treatment device (see Figs. 3-4B), comprising: an elongate shaft (see guide tube 314) configured to extend through a urethra and into a bladder (see [0103]); an expandable bladder treatment element (see 320) attached at a distal end portion of the elongate shaft (see Fig. 3), the expandable bladder treatment element being reconfigurable between a reduced diameter state for advancement through the urethra (see 406, Fig. 4A) and an expanded state for delivering treatment while in the bladder (see 409, 413, and 414, Figs. 4A-4B), wherein the expandable bladder treatment element, when in the expanded state, has a first region and a second region opposite the first region (as 

    PNG
    media_image1.png
    380
    601
    media_image1.png
    Greyscale

Regarding claim 3, Edwards further discloses wherein at least a portion of the expandable bladder treatment element is spherical while the expandable bladder 
Regarding claim 4, Edwards further discloses wherein the expandable bladder treatment element comprises a balloon (see microporous treatment balloon 320, [0110]).
Regarding claim 5, Edwards further discloses wherein the expandable bladder treatment element comprises a wire structure (see basket-like structure 321, Fig. 3).
Regarding claim 7, Edwards further discloses wherein the expandable bladder treatment element comprises both the wire structure and an inflatable balloon (see [0111], Fig. 3).
Regarding claim 8, Edwards further discloses wherein the expandable bladder treatment element comprises a mesh cage (see basket-like structure 321, Fig. 3).
Regarding claim 10, Edwards further discloses wherein the energy delivery elements comprise radiofrequency (RF) electrodes (see [0114]-[0115]).
Regarding claim 14, Edwards discloses similar limitations as discussed above in the rejection of claim 2.
Regarding claim 15, Edwards discloses similar limitations as discussed above in the rejection of claim 10.
Regarding claims 18 and 19, the expandable bladder treatment element as disclosed by Edwards is considered sufficiently compliant, but also sufficiently rigid to meet the functionality as required by claims 18 and 19 based on the materials and functionality disclosed for balloon 320 (see [0110]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards in view of Jackson et al. (US 5871483) (“Jackson”).
Regarding claim 9, Edwards teaches the limitations of claim 2 for which claim 9 is dependent upon, however Edwards fails to teach wherein the distal region of the elongate shaft includes a steerable element for directing the elongated shaft to a targeted orientation within the bladder.
Jackson teaches a device comprising an expandable member (20) at the distal end of an elongated shaft (12) (see Figs. 1 and 12), the distal region of the elongated shaft including left and right steering wires (60, see Figs. 1 and 12) for directing the elongated shaft to a targeted orientation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the elongated shaft as taught by Edwards with a steerable element in light of Jackson, the motivation being to enhance the manipulation of the electrode elements during and after deployment (see Jackson: col. 12, lines 13-16).

Claims 11-13 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards.
Regarding claim 11, Edwards teaches the limitations of claim 2 for which claim 11 is dependent upon with Edwards further teaching wherein each of the one or more linear groupings of energy delivery elements comprise conductors for delivering ablation 
However, Edwards further teaches selectively operating the electrodes to produce different patterns of treatment to remodel tissues and alter their overall geometry with respect to each other resulting in the interior of the bladder having different patterns of sub-mucosal lesions, mucosal lesions, ablated, bulked or plumped, desiccated or necrotic regions (see [0113], see also [0160]-[0161]). Therefore, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of invention to shape the electrodes as taught by Edwards of whatever form or shape was desired or expedient for the purpose of creating the desired treatment pattern. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 12, Edwards further teaches wherein the one or more linear groupings of energy delivery elements comprise at least three linear groupings of energy delivery elements (see [0111], Fig. 3).
Regarding claim 13, Edwards further teaches wherein each of the one or more linear groupings of energy delivery elements extend along an arcuate path along the expandable bladder treatment element (as shown in Fig. 3).
Regarding claims 16 and 17, Edwards teaches the limitations of claim 14 for which claims 16 and 17 are dependent upon, however Edwards fails to specifically .
Response to Arguments
Applicant's arguments filed 21 October 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to Edwards failing to anticipate the newly amended claims 2 and 14 (see Remarks pg. 6), the Examiner respectfully disagrees. As now shown above in the rejection of claim 2, the Examiner contends that Edwards provides for the newly added limitations since the claims do not require that the first and second regions be identical in size or that they are diametrically opposite one another. Therefore, the Examiner submits that the above interpretation is within the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794